1

2

3

4

5
                                UNITED STATES DISTRICT COURT
6
                                       DISTRICT OF NEVADA
7
                                                  ***
8

9     STANLEY KUZMICKI,                                  Case No. 3:18-cv-448-MMD-WGC

10                                   Plaintiff,         ORDER ACCEPTING AND ADOPTING
             v.                                          REPORT AND RECOMMENDATION
11                                                          OF MAGISTRATE JUDGE
      SHANNON ERNST, et al.,                                   WILLIAM G. COBB
12
                                 Defendants.
13

14          Before the Court is the Report and Recommendation of United States Magistrate

15   Judge William G. Cobb (“R&R”) relating to pro se Plaintiff’s Amended Complaint (“FAC”)

16   (ECF No. 6). (ECF No. 9.) Plaintiff filed an objection (ECF No. 10), which the Court

17   overrules and accepts and adopts the R&R in full.

18          This Court “may accept, reject, or modify, in whole or in part, the findings or

19   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

20   timely objects to a magistrate judge’s report and recommendation, then the court is

21   required to “make a de novo determination of those portions of the [report and

22   recommendation] to which objection is made.” 28 U.S.C. § 636(b)(1). Where a party fails

23   to object, however, the court is not required to conduct “any review at all . . . of any issue

24   that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed,

25   the Ninth Circuit has recognized that a district court is not required to review a magistrate

26   judge’s report and recommendation where no objections have been filed. See United

27   States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of review

28   employed by the district court when reviewing a report and recommendation to which no
1    objections were made); see also Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D.

2    Ariz. 2003) (reading the Ninth Circuit’s decision in Reyna-Tapia as adopting the view that

3    district courts are not required to review “any issue that is not the subject of an objection.”).

4    Thus, if there is no objection to a magistrate judge’s recommendation, then the court may

5    accept the recommendation without review. See, e.g., Johnstone, 263 F. Supp. 2d at 1226

6    (accepting, without review, a magistrate judge’s recommendation to which no objection

7    was filed).

8           In the FAC, Plaintiff asserts claims for himself and on behalf of another individual—

9    Niki Kollias Rasneor (“Niki”). (ECF No. 6.) Judge Cobb recommends dismissing all claims

10   with prejudice. (ECF No. 9 at 4.) Plaintiff objects, asserting, among other things, that Judge

11   Cobb and this Court in its prior order accepting Judge Cobb’s R&R concerning his original

12   complaint (ECF No. 7) misrepresented Plaintiff’s allegations and have improperly applied

13   the applicable standard under Federal Rule of Civil Procedure 12(b)(6). (See generally

14   ECF No. 10.) To the extent Plaintiff disagrees with this Court’s prior order accepting the

15   R&R, Plaintiff filed the FAC before this Court issued its order, and the Court now considers

16   the FAC in full and overrules Plaintiff’s objections.

17          Magistrate Judge Cobb recommends dismissing the claims Plaintiff brings on

18   behalf of Niki for multiple reasons, including that Plaintiff is not a licensed attorney and

19   thus cannot assert claims on behalf of another person. (ECF No. 9 at 3.) This Court agrees

20   that, as a matter of law, Plaintiff cannot represent Niki in a lawsuit. See, e.g., Hillygus v.

21   Doherty, Case No. 19-15137, 2019 WL 3384896, at *1 (9th Cir. June 27, 2019) (dismissing

22   appeal as frivolous and noting “Appellant Roger Hillygus may not represent other

23   appellants because he is proceeding pro se”).

24          Judge    Cobb     additionally   recommends       dismissing    Plaintiff’s   claims   for

25   discrimination and retaliation asserted under the Americans with Disabilities Act (“ADA”)

26   because Plaintiff fails to assert facts supporting that he was discriminated or retaliated

27   against “because of” his disability. (Id. at 4.) Upon reviewing the FAC, this Court agrees

28   that Plaintiff fails to state a colorable claim under the ADA.

                                                    2
1           Under Rule 12(b)(6), a complaint must contain either direct or inferential allegations

2    concerning “all the material elements necessary to sustain recovery under some viable

3    legal theory.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 562 (2007) (quoting Car Carriers,

4    Inc. v. Ford Motor Co., 745 F.2d 1101, 1106 (7th Cir. 1989) (emphasis in original)). To

5    state a claim under Title II of the ADA for disability discrimination a plaintiff must allege

6    facts showing that: 1) he is a “qualified individual with a disability”; (2) he was either

7    excluded from participation in or denied the benefits of a public entity’s services, programs

8    or activities, or was otherwise discriminated against by the public entity; and (3) such

9    exclusion, denial of benefits, or discrimination was by reason of his disability. 42 U.S.C. §

10   12132. A disability within the meaning of the statute is a “physical or mental

11   impairment that substantially limits one or more of the major life activities of such

12   individual.” 42 U.S.C. § 12102.

13          Here, Plaintiff asserts that he has mental disabilities, but fails to allege facts

14   connecting purported acts of discrimination with his disability—i.e., that he was

15   discriminated against by reason of his disability. At most, Plaintiff asserts that Defendant

16   Ernst and others unknown to him have knowledge of his disability and separately

17   discriminated against him. (ECF No. 10 at 6–9.) Plaintiff thus fails to state a claim which

18   may entitle him to relief under the ADA. Accordingly, the Court adopts Judge Cobb’s

19   recommendation that Plaintiff’s claims be dismissed with prejudice. 1

20          The Court further recognizes that Plaintiff has moved to have another judicial

21   officer—aside from this judge or Judge Cobb—review this case. (ECF No. 11.) While

22   Plaintiff may disagree with the rulings in his case, the appropriate recourse for Plaintiff is

23   to appeal this Court’s decision. Disagreeing with a judge’s decision is not a proper basis

24   to seek the judge’s recusal. The Court therefore denies this motion.

25   ///

26   ///

27
            1It
              appears Plaintiff may have also attempted to raise claims for violation of his free
28   speech in the FAC (ECF No. 6 at 10), however, Plaintiff does not allege sufficient facts to
     support such a claim.
                                                 3
1           It is therefore ordered, adjudged and decreed that the Report and Recommendation

2    of Magistrate Judge William G. Cobb (ECF No. 9) is accepted and adopted in its entirety.

3    The Court overrules Plaintiff’s objections.

4           It is further ordered that the Amended Complaint (ECF No. 6) is dismissed with

5    prejudice.

6           It is further ordered that Plaintiff’s motion for a different judge (ECF No. 11) is

7    denied.

8           It is further ordered that Plaintiff’s motion for appointment of counsel (ECF No. 12)

9    is denied as moot.

10          The Clerk of Court is directed to enter judgment accordingly and close this case.

11          DATED THIS 19th day of September 2019.

12

13                                                     MIRANDA M. DU
                                                       UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   4
